IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

STATE OF FLORIDA,                       NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
        Appellant,                      DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D15-3445

JOHN KELLY MEACHUM,

        Appellee.


_____________________________/

Opinion filed July 13, 2016.

An appeal from the Circuit Court for Bay County.
Elijah Smiley, Judge.

Pamela Jo Bondi, Attorney General, and Julian E. Markham, Assistant Attorney
General, Tallahassee, for Appellant.

Nancy A. Daniels, Public Defender, and Laurel Cornell Niles, Assistant Public
Defender, Tallahassee, for Appellee.



ROWE, J.

        The State appeals an order granting John Kelly Meachum’s motion to

suppress evidence obtained during a vehicle search.1 Because we agree that the court

erred in granting the motion, we reverse and remand for further proceedings.


1
    We have jurisdiction. Fla. R. App. P. 9.140(c)(1)(B).
                                       Facts

      On October 26, 2014, three officers of the Panama City Police Department

were on patrol in an area known to have a high rate of drug use, prostitution, and

other criminal activity. The officers, who were in a single police cruiser, observed

a vehicle in the parking lot of a pawn shop adjacent to Bambi’s Dollhouse, a night

club. The vehicle had its lights on and was in a parking space, backed against a

fence on the east side of the lot. The officers observed the vehicle move from that

parking space to pull behind some parked cars, and noted that the driver did not exit

the vehicle. The vehicle then turned sideways and stopped in the middle of a route

to exit the parking lot.

      Officer Doheny approached the driver’s side of the vehicle and asked for

Meachum’s driver’s license. Officer Doheny noticed a strong odor of alcohol and

observed that Meachum was shaking and sweating as he fumbled through his wallet.

Officer Doheny handed the license to Corporal Nichol, who returned to the police

cruiser to conduct a warrant search. Based on Meachum’s actions and the odor of

alcohol, Officer Doheny determined Meachum was under suspicion of driving under

the influence, and asked him to exit the vehicle. While Meachum was exiting the

vehicle, Officer Tholke, who was on the passenger’s side, observed a crack pipe on

the driver’s side floorboard. During a subsequent search of the vehicle, the officers




                                         2
located crack cocaine between the driver’s seat and the center console. Meachum

was arrested and charged with possession of cocaine and paraphernalia.

      In its order granting the motion to suppress, the court stated that the encounter

between Meachum and the officers was not consensual, but rather constituted an

illegal detention. The court, noting that no traffic was impeded by Meachum’s

vehicle, concluded there was no probable cause of a traffic infraction, nor reasonable

suspicion of criminal activity prior to the encounter to support a detention. As a

basis for its conclusion that the encounter was not consensual, the court stated only

the following: that the patrol car was occupied by three officers, that one of the

officers went to the rear of the vehicle to obtain tag information while another

approached and requested Meachum’s driver’s license to conduct a warrant search,

and that one officer went to conduct further investigation of other persons. Having

concluded that the encounter was not consensual, the court declined to further

analyze the facts or circumstances of the incident. On appeal, the State argues the

trial court erred when it concluded the encounter between the officers and Meachum

was not consensual. We agree.

                                      Analysis

      When reviewing a ruling on a motion to suppress, we defer to the trial court’s

findings of facts which are supported by competent, substantial evidence, and review




                                          3
de novo the application of the law to those facts. Dellhall v. State, 95 So. 3d 134,

150 (Fla. 2012).

      First, we must note that some of the trial court’s factual findings with respect

to the actions of the officers in this case are not supported by competent, substantial

evidence. The trial court mistakenly relied on facts from another case involving the

same defendant and similar circumstances, which was addressed in the same motion

hearing. In this case, there was no testimony as to an officer approaching the rear of

the vehicle to obtain tag information, and there was no investigation of additional

persons.

      Second, the trial court’s application of the law to the facts was erroneous.

While any seizure of a person must be supported, at a minimum, by a reasonable,

articulable suspicion of past, present, or impending criminal activity, not all contact

between citizens and law enforcement constitutes a seizure for Fourth Amendment

purposes.2 See, e.g., United States v. Mendenhall, 446 U.S. 544, 549 (1980). To

the contrary, where the contact with law enforcement does not involve the use of

physical force or a show of authority to which the defendant succumbs, the

interaction is considered a consensual encounter. Caldwell v. State, 41 So. 3d 188,


2
  “There are essentially three levels of police-citizen encounters:” 1) consensual
encounters, during which an individual is free to terminate the interaction; 2)
temporary detention, which requires reasonable suspicion of criminal activity; and
3) arrest, which must be supported by probable cause. Popple v. State, 626 So. 2d
185, 186 (Fla. 1993).
                                         4
195 (Fla. 2010) (“A seizure under the Fourth Amendment will only occur when the

officer, by means of physical force or show of authority, has in some way restrained

the liberty of a citizen.”). Consensual encounters do not require any suspicion of

criminal activity, and “police officers do not violate the prohibition on unreasonable

searches and seizures simply by approaching individuals on the street and asking

them to answer a few questions.” Id. at 196; see also Brown v. State, 577 So. 2d 708

(Fla. 2d DCA 1991) (noting that an officer needs no founded suspicion to approach

a parked vehicle and talk to its occupants).

       Distinguishing between a consensual encounter and a seizure is a fact-

intensive inquiry that is not dependent on any one factor; rather, courts apply a

totality of the circumstances analysis from the perspective of a reasonable

person. Caldwell, 41 So. 3d at 199-200. Although the presence of multiple officers

may be a factor in the analysis, courts have repeatedly held that the mere presence

of multiple officers is not inherently coercive, absent other circumstances suggesting

a defendant is not free to leave. See State v. Baldwin, 686 So. 2d 682, 685 (Fla. 1st

DCA 1996) (holding that two officers’ initial contact with Baldwin was consensual

where “the record [was] devoid of any suggestion of the officers’ use of threatening,

coercive, or intimidating language or demeanor”); State v. Triana, 979 So. 2d 1039,

1044 (Fla. 3d DCA 2008) (“The fact that four officers were present during the

encounter with Mr. Triana does not necessarily indicate coercion.”); see also United

                                          5
States v. Thomas, 430 F.3d 274, 280 (6th Cir. 2005) (noting that the presence of

multiple   officers   is   not   in   itself   coercive   absent   other   threatening

circumstances); United States v. Durades, 929 F.2d 1160, 1166 (7th Cir. 1991)

(holding that the presence of several officers was not per se coercive).

      Here, without addressing the circumstances beyond the officers’ initial

approach and request for Meachum’s license, the trial court concluded that the entire

encounter between Meachum and the officers was not consensual. In so ruling, the

trial court made no findings that the officers blocked Meachum’s egress from the

parking lot, used their lights or sirens, drew their weapons, or otherwise engaged in

conduct that would communicate to a reasonable person that he was not free to

depart. See Golphin v. State, 945 So. 2d 1174, 1193 (Fla. 2006) (holding that an

otherwise consensual encounter does not mature into a seizure merely because police

request an individual’s license for the purpose of conducting a warrant

search); Tedder v. State, 18 So. 3d 1052, 1055 (Fla. 2d DCA 2008) (“In the absence

of any signs of coercion, the officer's retention of Tedder's driver's license while

asking additional questions . . . did not in itself transform the consensual encounter

into a detention.”). Accordingly, we find that the court’s limited findings were

“insufficient to raise an inference of submission to police authority.” Triana, 979

So. 2d at 1044.




                                           6
      Because we conclude the trial court’s findings were not supported by

competent, substantial evidence, and were insufficient to support a conclusion that

the encounter was non-consensual, we reverse the order granting the motion to

suppress, and remand for the trial court to resolve the factual disputes as to the

circumstances that followed the initial encounter. See State v. Moore, 791 So. 2d

1246, 1250 (Fla. 1st DCA 2001) (remanding for “additional factual findings and a

redetermination, in light of those factual findings, of the legal issues raised in the

motion to suppress”).

      REVERSED and REMANDED.

WETHERELL and OSTERHAUS, JJ., CONCUR.




                                          7